In re Thomas Murphy applying for Supervisory Writs and Writ of Habeas Corpus, Parish of Orleans, No. 255-268, Sect. “B”.
Granted. The trial court’s denial of the petition as not stating a cause of action is reversed, and the trial court is ordered to conduct an evidentiary hearing on the petition. The trial court is also ordered to permit the filing of the other petition offered by relator, as long as that petition (as relator alleges) asserts a related claim in the same case and requires only one hearing.